COMPTON, J.,
dissenting.
Today, the majority decides that “struck by an automobile” means “struck by a board.” I cannot endorse that view.
In order to make this pronouncement, the Court relies on State Farm v. Manojlovic, 215 Va. 382, 209 S.E.2d 914 (1974), and Early Settlers v. Jordan, 217 Va. 462, 229 S.E.2d 871 (1976). Neither of those cases supports the majority’s conclusion.
*162In Manojlovic, the plaintiffs decedent was killed when a tractor-trailer truck he was driving, owned by his employer, was struck by a pickup truck. There was no physical contact between the decedent’s body and the pickup truck.
The decedent was the named insured in a family automobile insurance policy issued by the defendant insurer, which denied the plaintiffs claim for funeral expenses. The medical payments provisions of the policy, as here, obligated the insurer to pay medical and funeral expenses resulting from injuries “caused by accident” when incurred by an insured: “ ‘(a) while occupying the owned automobile, (b) while occupying a non-owned automobile ... or (c) through being struck by an automobile. . . .’” 215 Va. at 383, 209 S.E.2d at 915. The parties stipulated that the tractor-trailer truck was neither an “owned automobile” nor a “non-owned automobile” within the meaning of the policy and that the plaintiffs decedent was not covered by paragraphs (a) and (b). The precise issue in the case was “whether decedent was ‘struck by an automobile’ within the coverage intendment of paragraph (c).” Id., 209 S.E.2d at 915.
In affirming a judgment against the insurer, we rejected its argument that paragraph (c) conditioned coverage upon physical contact between the offending vehicle and the body of the insured. We also rejected the contention that paragraph (c) was intended to cover an insured who is “struck by” a vehicle as a pedestrian or in some other capacity where there is physical contact between the striking vehicle and the insured.
We decided that the policy language was susceptible to different constructions and, under familiar principles, adopted the construction that effectuated coverage. We held:
“Under paragraphs (a) and (b), coverage is activated by an insured’s occupancy of an automobile of the named class. Under paragraph (c), coverage is activated by the impact of an automobile. Nothing in the policy explicitly limits coverage under paragraph (c) to an impact directly upon the body of the insured; nothing explicitly excludes coverage when the impact is upon an automobile occupied by the insured; and nothing explicitly excludes coverage when the automobile occupied by the insured is one of a class different from the classes named in paragraphs (a) and (b).” 215 Va. at 384, 209 S.E.2d at 916.
*163In other words, the Court held that an insured is “struck by an automobile” when he or she occupies the passenger compartment of a motor vehicle which is in collision with another vehicle. “[C] overage is activated by the impact of an automobile” upon the vehicle in which the insured is riding. Id., 209 S.E.2d at 916. This is a far cry from holding, as does the majority in the present case, that coverage is activated by the impact of an automobile upon a board that is propelled through the air and strikes the insured.
In Jordan, the plaintiff, driving his own automobile, swerved off the highway to avoid another vehicle and struck a tree. There was no contact between the two vehicles.
The plaintiff’s liability policy on his own vehicle did not contain medical payments coverage. However, he claimed coverage under his father’s policy issued by the defendant insurer which covered two other vehicles and which included medical payments coverage. The medical payments policy language was identical to the language in the present case and in Manojlovic.
In holding in favor of the insurer, this Court said, “The sole question we need consider is whether Jordan was ‘struck by an automobile’ within the coverage intendment of paragraph (c).” 217 Va. at 463, 229 S.E.2d at 872. Stating that the construction of the paragraph advocated by the plaintiff was “neither a logical nor an inevitable extension of Manojlovic,” id. at 465, 229 S.E.2d at 874, the Court held that the plaintiff was not covered within the meaning of paragraph (c). We said:
“Jordan was operating his own personal automobile which was neither an owned automobile nor a non-owned automobile as described in the policy, and neither Jordan nor his automobile was struck by an automobile. There having been no impact between the vehicle in which Jordan was riding and that of the unknown motorist who is alleged to have forced him off the highway, coverage under paragraph (c) of the policy was never activated.” Id. at 466-67, 229 S.E.2d at 874-75.
But the majority says that Jordan is a decision which has “settled the principles which govern the present case.” I disagree. A case holding that the occupant of a vehicle is not “struck by an automobile” when there is no impact between his vehicle and the *164offending vehicle is not authority for the conclusion that one is “struck by an automobile” when hit by a board propelled by a vehicle. There seems to be a gap in the majority’s logic.
I would construe the policy language as written and not fashion a new contract for the parties. I would hold that being struck by a board propelled by an automobile does not qualify as being “struck by an automobile,” within the meaning of the policy terms in issue. Accordingly, I would affirm the judgment below.
STEPHENSON, J., joins in dissent.